Citation Nr: 0610311	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  00-07 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for aid and attendance.  

2.  Whether an August 1981 rating decision was clearly and 
unmistakably erroneous in failing to award special monthly 
pension based on the need for aid and attendance or on 
account of being housebound.  

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office in Milwaukee, Wisconsin (the RO).

Procedural history

Special monthly pension issues

In a February 2000 rating decision, the RO denied entitlement 
to special monthly pension based upon the veteran's claimed 
need for aid and attendance or on account of his being 
housebound.  In addition, the RO determined that an August 
1981 rating decision was not clearly and unmistakably 
erroneous in failing to address the issue of entitlement to 
special monthly pension based upon the need for aid and 
attendance or on account of being housebound.  Later that 
month, the veteran submitted a Notice of Disagreement with 
the RO's decision.  A Statement of the Case was issued by the 
RO in March 2000.  

In April 2000, the veteran and his then-representative 
submitted statements indicating that the veteran wished to 
withdraw all claims pertaining to his entitlement to special 
monthly pension.  See 38 C.F.R. § 20.204 (2005) [regarding 
withdrawal of substantive appeal].  In February 2001, 
however, the veteran's current representative submitted 
correspondence which he indicated was a substantive appeal 
with the February 2000 rating decision.  Prior to the 
issuance of a decision by the Board, in a March 2006 letter, 
the veteran again indicated that he no longer wished to 
pursue his appeal of these issues.  As set forth below, in 
light of the veteran's withdrawal of his claims, the Board is 
dismissing the veteran's appeal as to these two issues.  

It is noted that in his March 2006 letter, the veteran's 
attorney made clear that the only issue currently being 
pursued by the veteran is whether new and material evidence 
has been submitted to reopen the claim of service connection 
for a psychiatric disability.  That matter is addressed 
immediately below.  

Service connection for a psychiatric disability

In August 1981, the veteran's initial claim of entitlement to 
service connection for a psychiatric disability, claimed as a 
"nervous condition", was denied by the RO.

In an August 1999 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a psychiatric disability.  
The veteran indicated disagreement with the August 1999 
rating decision and, following issuance of a statement of the 
case, perfected his appeal by the submission of a substantive 
appeal (VA Form 9) in March 2000.

In his March 2000 VA Form 9, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO.  In July 2000, 
however, he submitted an amended VA Form 9 indicating that he 
no longer desired a hearing.  In a September 2000 letter, the 
RO advised the veteran that, based on his July 2000 
communication, they had removed him from the list of persons 
requesting a Travel Board hearing.  There has been no 
subsequent communication from the veteran or his attorney 
requesting a personal hearing on this issue.

As set forth below, a remand of is required with respect to 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a psychiatric disability.  This matter is 
addressed below in the REMAND portion of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


FINDING OF FACT

On March 16, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
and his representative requesting a withdrawal of his claims 
of entitlement to special monthly pension based on the need 
for aid and attendance; and whether an August 1981 rating 
decision was clearly and unmistakably erroneous in failing to 
award special monthly pension.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to special monthly pension based on the need 
for aid and attendance.  

2.  Whether an August 1981 rating decision was clearly and 
unmistakably erroneous in failing to award special monthly 
pension based on the need for aid and attendance or on 
account of being housebound.  

Pertinent Law and Regulations

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  


Analysis

In this case, both the veteran and his attorney have 
indicated that the veteran no longer wishes to pursue an 
appeal of the issues of entitlement to special monthly 
pension based on the need for aid and attendance and whether 
an August 1981 rating decision was clearly and unmistakably 
erroneous in failing to award special monthly pension.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed as 
to those two issues.


ORDER

The appeal is dismissed as to the issues of entitlement to 
special monthly pension based on the need for aid and 
attendance and whether an August 1981 rating decision was 
clearly and unmistakably erroneous in failing to award 
special monthly pension based on the need for aid and 
attendance or on account of being housebound.  


REMAND

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability. 

Reason for remand

In pertinent part, 38 C.F.R. § 20.1304 (2005) provides that 
any additional pertinent evidence submitted to the Board must 
be referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless the benefit sought 
on appeal may be allowed without such referral, or the 
claimant expressly waives his procedural right to such 
referral.  

In August 2005, the veteran's attorney submitted evidence 
directly to the Board.  
In submitting the additional evidence, the veteran's attorney 
explicitly indicated that the veteran "does not waive 
consideration of this evidence by the Regional Office."  See 
August 10, 2005 correspondence (emphasis as in original).  As 
a result, the Board is compelled to remand this matter to the 
RO.  

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (the Court) has recently issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506.  In Dingess, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In this case, the veteran has not been 
given notification of all five elements, as required by the 
Dingess decision.  

Accordingly, this matter is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  
      
1.  VBA should send the veteran a 
corrective VCAA that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  After conducting any further 
evidentiary development deemed necessary, 
VBA should review the record.  If the 
benefit sought on appeal is not granted 
in full, the veteran and his attorney 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


